-       œ
         j
        Case
          F-alfs7:15-cv-00095-NKM-JCH
          '      oyylrlh
                       xu.s.Dlsm cot/R' Document 111 Filed 06/25/20 Page 1 of 2 Pageid#: 461
.
                                      r
         ,
                ATRr
                   ,
                   l;-
                     >;t
                       NsOK
                          oE,VA
         .
                JdN252222                     cr wy )-
                                                -       4s-ws.o
                                                     q$.-     J-o-14/0t,
              Juu;E.0   ta-xc
                    '** CU --
                            Q
                                 uE-
                            -jjjjg*-*--
                                              W xtl.mo RCJ .S6 'h f'
                                                                   c.
                                                                    ,
                                                                    '
                                                                    zqvl
                                              ro s              a .s g
         '
         )                                    (t)) s% vjqv
    .
         1
         3 uvw tS,A.G '
                      Q-()                       g      .  czjzà
                                                               o
                                                               -s-
                                                                 jlé
                                                                   . zzu-a-



         1
         t
             f,
              1.ec Cch..
                       yr' G oclovc ,
                                    s)-D 'c.
                                           eq-l-er f-'cv) s                         7)â.
                                                                                       ,o   '
                          fw s. /U..
                                   .'-
                                     J1îs -tv- ooo n5

         -D e..
              o c Nts- =-va-Jl.
                              ,wy :-



                   J-    v st.
                             e fto-
                                  Y- ccze-kux
                                          -                               o.      p t-o-
             J-oxt P.aqï o-c-Y.u .v4.v ;zt--1
                   -2z
                     .
                  - - .            -          -
                                              V4 qzkowe-
             w f-irovk-
                      o = ae-.c-7- oua-e--kuuowbo-en e.<-
                     ,   )) Soïe-oks-e-q-îzow=le evve. cx cn-os2.-îkàoe.h4
                           -   -




             YtD-VA
                  -.                                        *
                                                            '

                                                            ysvxz .
                                                                  .
                                                                  u jym to    .

                                                    4
                                                    -       -         ,
                                                                        uj
                                                                     e-m o-cl-r=xlo'
                                                                                   A
                                                    d
                                                    *
                                                    '


                                        m &
                      Case 7:15-cv-00095-NKM-JCH O
                                                 Document 111 Filed 06/25/20 Page 2 of 2 Pageid#: 462
                       J&2          h       -
                                                        & . & p <
                                                                o
                                                                                X          .
                       Jz? ae
                      r>        .
                                                         t,n                     e
                  .%, sw .-;,$                           .
                                                          Q
                                                          + ?> - œ> < t
                                                                      .
                  o rxz tJ                               X         w             D1 -1
      o 4:
         o w>                           .                &
                                                         X k7% /
                                                               X*
                                                               .s.5D
     2 * >x'                                               =* v .    #'
                                                         * O    * ''
                                                                   -'
                                                        > )=  2=o.'uc -
                                                                       .l
         ..                     )'
                                '               .        œ'
              .                                           w-< >
                                                            . d ip.i
                                                                   & e.
                                                                     O
 W m .

                                     o rs.                X <.0      s R o-p.
                                                                                 .



 p
 Q f':,.,.o
         ,


          0 l%y:.'
                 ..
                  (
                  m                                      j;
                                                          y
                                                          j
                                                          l
                                                          j
                                                          '-
                                                           ,
                                                           :
                                                           ;;
                                                            :
                                                            ,
                                                            l
                                                            )
                                                            hg
                                                              o
                                                             -'-
                                                               ''''
                                                              ::
                                                              r
                                                              i  j
                                                                  ;!
                                                                  i
                                                                  g
                                                                   z'
                                                                   ri
                                                                    :
                                                                    (
                                                                    -
                                                                    7
                                                                    j
                                                                    .
                                                                    &
                                                                     o.
                                                                     1
                                                                     5
                                                                     !
                                                                     1
                                                                     :1
                                                                      .
                                                                      :
                                                                      ,; .W
                                                                       4   :;
                                                                            ,,
                                                                             -f
                                                                              j
                                                                              ,
                                                                              ;
                                                                              ?
                                                                              j:,,
                                                                               -
                                                                               ,
                                                                               . -
                                                                                     ,..
                                                                                                   -.
                                                                                                   ,
                                                                                                   .


 5 '.:                               e . .>               A 'e/'    vo. z * k
                                                         & 2(
                                                            5.or , jj
                                                                    u
                            .


9 )$ !
     .y
     -.'o ,
          Y                                                            .         .    .
                                                                    g
                                                          e'lii
                                                              l<t
                                                             ,,
                                                                ;
                                                                tp-
                                                                  .
                                                                  -. -
                                                                     ?t
                                                                     i;
                                                                      ?
                                                                      (
                                                                      ),kk
                                                                         e
                                                                         .
                                                                         u
                                                                   a
                                                                   (5 Rx                       1(
                                                                                                :
                                                                                                '-*
rN ja o oe &y
o'
                                            .
                                                                       &w       .



 K                p...0 r 7.
                  .
                                                                           c
 >                J p
                  .
                     q r n                                                 R
                                                                           (D

                           ro-eo
                               - 'g
 J'J                       cc n o
 OP
..
                           . p'j
                                            .+ -
     1                     @                              ON
                                                          C C)N
                                                              =            %
                                                          o
 N                         >gz
                                                                                               '
                                                          OW M             W'
                                                          t4N W                                     ly
                                                                                                    !.
                                                          O        c                           #'-r=
     &                                                                                         ë i. f
     @                                                    -                                    â
                                                                                               j-k'ul
                                                          g
                                                          -

                                                          Mo
                                                          N
                                                            & 1-1-'i
                                                            .11                                d


                                                          Mœ
                                                               .                            w-.
                                                                                              -
                                                                                               j
                                                          oo
                                                          M                                   j
                                                                                            -.--

                                                          o        o                       f-1
                                                                                             ''
                                                                                              1
                                                                                                   !
